Citation Nr: 0624381	
Decision Date: 08/11/06    Archive Date: 08/18/06

DOCKET NO.  03-36 853	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for 
tinnitus.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

S. Barial, Associate Counsel




INTRODUCTION

The veteran had active military service from September 1976 
to September 1997.

This matter comes to the Board of Veterans' Appeals (Board) 
from a January 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Detroit, 
Michigan, which denied an increased rating for tinnitus, 
currently evaluated as 10 percent disabling effective October 
1, 1997.

The veteran was informed that a temporary stay had been 
imposed in processing his claim for entitlement to 
compensation for tinnitus.  Based on recent resolution of 
ongoing litigation, the stay is now lifted.


FINDINGS OF FACT

The veteran's service-connected (bilateral) tinnitus is 
assigned a 10 percent rating, the maximum rating authorized 
under Diagnostic Code 6260.  


CONCLUSION OF LAW

There is no legal basis for the assignment of a schedular 
evaluation in excess of 10 percent for bilateral tinnitus.  
38 U.S.C.A. §1155 (West 2002); 38 C.F.R. §4.87, Diagnostic 
Code 6260 (2005); Smith v. Nicholson, 451 F.3d 1344 (Fed. 
Cir. 2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The RO originally granted service connection for tinnitus in 
March 1999, assigning a 10 percent evaluation effective 
October 1, 1997.  In January 2003, the veteran filed an 
increased rating claim for tinnitus.  Specifically, he 
contends that he is entitled to a 10 percent rating for each 
ear.  The RO denied the veteran's request in January 2003, on 
the basis that under Diagnostic Code (DC) 6260 there is no 
provision for assignment of a separate 10 percent evaluation 
for tinnitus of each ear.  

During the course of this appeal, the U.S. Court of Appeals 
for Veterans Claims (CAVC) held that the pre-1999 and pre-
June 13, 2003 versions of DC 6260 required the assignment of 
dual ratings for bilateral tinnitus.  See Smith v. Nicholson, 
19 Vet. App. 63, 78, (2005).  VA appealed this decision to 
the U.S. Court of Appeals for the Federal Circuit (Federal 
Circuit) and stayed the adjudication of tinnitus rating cases 
affected by the Smith decision.  On June 19, 2006, the 
Federal Circuit concluded that the CAVC erred in not 
deferring to the VA's interpretation of its own regulations.  
See Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006).  
Subsequently, the stay of adjudication of tinnitus rating 
cases was lifted.  

VA regulations, 38 C.F.R. § 4.25(b) and Diagnostic Code 6260, 
limit a veteran to a single disability rating for tinnitus, 
regardless whether the tinnitus is unilateral or bilateral.  
Accordingly, the veteran's service-connected tinnitus has 
been assigned the maximum schedular rating available for 
tinnitus.  38 C.F.R. §4.87, Diagnostic Code 6260.  As there 
is no legal basis upon which to award separate schedular 
evaluations for tinnitus in each ear, the veteran's appeal 
must be denied.  Sabonis v. Brown, 6 Vet. App. 426 (1994).  
The provisions of the Veterans Claims Assistance Act have no 
effect on an appeal where the law, and not the underlying 
facts or development of the facts are dispositive in a 
matter.  Manning v. Principi, 16 Vet. App. 534, 542-543 
(2002). 


ORDER

A schedular evaluation in excess of 10 percent for tinnitus 
is denied.


____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


